(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)-
Por cuanto, la apelación se interpuso en este caso el 6 d& diciembre de 1927, solicitándose gran número de prórrogas para preparar la exposición del caso habiendo vencido la. última desde bace más de seis meses sin que se báyan pre-sentado los autos en esta corte;
Por cuanto, basándose en tales hechos la parte apelada solicitó la desestimación del recurso por moción vista el 4 de-noviembre de 1929 con la sola asistencia del abogado de-la dicha parte apelada,
Por tanto, se declara con lugar la moción y se desestima,, por abandono, el recurso.
El Juez Asociado Señor Texidor no intervino.